Citation Nr: 0825535	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  96-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral foot 
drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1973 
and again from December 1990 to April 1991.  He also had 
various periods of active and inactive duty for training with 
the Missouri National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in August 2003 
and May 2005, at which times it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a back disability, to include as secondary to service-
connected bilateral foot drop disabilities.  With respect to 
a current disability, the record reflects that since 1985, 
the veteran has complained of, and sought treatment for low 
back pain that has been diagnosed as degenerative joint 
disease.  With respect to an in-service injury or disease, 
the service medical records from the veteran's first period 
of service (from May 1969 to April 1973), fail to demonstrate 
that the veteran ever complained of, or sought treatment for 
a back disability.  However, an April 1991 service medical 
record from the veteran's second period of service (from 
December 1990 to April 1991) demonstrates that the veteran 
complained of back pain that was diagnosed as a muscle spasm.  
His Reserve service medical records also reflect that he 
reported a history of recurrent back pain on March 1992 and 
June 1997 Reports of Medical History.

As to the etiology of the veteran's back disability, in April 
2004, a VA examiner opined that such disability was not 
related to the veteran's active military duty and he could 
not say, without speculating, what the specific etiology of 
the veteran's back pain was.  However, despite being 
specifically asked by the RO, the examiner failed to provide 
a specific opinion as to whether or not the veteran's current 
back disability was caused, or aggravated by his service-
connected bilateral foot drop disabilities.

Contrary to the VA examiner's opinion as to the etiology of 
the veteran's back disability, is that of Dr. L., a private 
physician, who in a December 1999 statement, opined that the 
veteran's "active duty status could have contributed to his 
severe spine degeneration and subsequent surgery."  In 
another December 1999 statement, the same physician indicated 
that, "[a]s far as causation goes, certainly multiple 
episodes of significant trauma to the spine can cause 
degenerative disc disease in the lumbosacral region.  It is 
difficult to state more than that."  

The Board, in August 2003 and May 2005 Remands, specifically 
asked the RO to contact Dr. L. and request that he identify 
the basis on which he concluded that the veteran's active 
duty status could have contributed to his back disability and 
to clarify whether it was at least as likely as not that the 
veteran's current back disability is related to active duty 
or to his service-connected bilateral foot drop.  In response 
to such request from the Board, Dr. L., in a March 2007 
letter indicated that he was referencing his notes on the 
veteran from the late 1990's, had not seen him since December 
22, 1999 and did not know how he was currently functioning.  
As to the causation of the veteran's back disability, Dr. L. 
indicated:

... as I mentioned in my last note, 
certainly multiple episodes of 
significant trauma to the spine can 
precipitate degenerative disc disease.  
There are also genetic factors that play 
a role as well as other environmental 
factors.  The fact that he was on active 
duty certainly could have played a part 
in causation due to the physical 
requirements of active duty military 
personnel.  However, obviously there is 
no way to place a percentage on that or 
to quantify any causation.  It has been 
over seven years since I have seen this 
gentleman and unfortunately I do not 
remember him that well since I did not 
perform his surgery.

Further, with respect to whether the veteran's back 
disability was caused, or aggravated by his service-connected 
bilateral foot drop, Dr. L., in the same March 2007 letter 
stated that, "I certainly do not know anything about his 
bilateral foot drop that is mentioned in the note to me as 
well."

Thus, in light of the inadequate April 2004 VA examiner's 
opinion, and Dr. L.'s inability to provide clarification of 
his December 1999 opinion or an opinion as to the etiology of 
the veteran's back disability as it relates to his service-
connected bilateral foot drop, the Board finds that the 
veteran must be afforded a new VA examination to determine 
the nature and etiology of such condition, including whether 
it is related to the veteran's bilateral foot drop 
disabilities.  The Board finds that such an opinion is 
necessary in order to fairly adjudicate the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his back disability and 
bilateral foot drop disability since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current back disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
back disability that is related to any 
incident of service, to include 
aggravation of any back disability found 
to have pre-existed the veteran's second 
period of service from December 1990 to 
April 1991.  The examiner should also be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a back disability 
that is caused or aggravated by his 
service-connected bilateral foot drop 
disabilities.  The rationale for all 
opinions expressed should be set forth. 
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

